Citation Nr: 1131252	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  08-04 322\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran, who is the appellant, had active service in the Army from October 1968 to July 1970, including service in Vietnam from July 1970.  He also served in the Air National Guard and had active service from May2002 to April 2003.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

A review fo the record indicates that the Veteran's representative seems to have raised the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for hearing loss.  As this matter has not been developed and adjudicated by the RO, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) of his period of active service in the Army show that he was hospitalized in September 1969 for having struck himself in the right eye with the top of a can and developed traumatic iritis.  After discharge from that hospitalization and later in September 1969 he developed otitis media with some diminished hearing.  He developed otitis media in the left ear and in October 1969 it was indicated that it was probably penicillin resistant.  

On VA general medical examination in October 2003 it was reported that the Veteran's complaints included a canister having exploded while in Vietnam, causing a piece of metal fragment to be lodged in his right eye.  He also stated that he had problems with his hearing, having decreased hearing bilaterally, and ringing in his ears.  The diagnoses included decreased hearing and it was indicated that he would benefit by having a hearing evaluation.  

VA outpatient treatment (VAOPT) records show that in 2005 the Veteran had a tick bite and that Lyme's disease was suspected.  He was afforded a VA outpatient audiology consultation in January 2007, at which time it was recorded that he had had tinnitus for at least the past year.  He also complained of hearing difficulties.  He had served in Vietnam as a cook attached to an artillery unit that was shelled with mortar attacks nearly every night.  By trade, he was or had been a carpenter working with power tools.  Testing indicated findings suggestive of middle ear involvement and audiometric testing found a sensorineural hearing loss with a "[n]otch configuration consistent with a history of noise exposure."  

In the Informal Hearing Presentation the Veteran's service representative requested that the case be remanded for compliance with newly issued protocols providing guidance in the adjudication of claims for service connection for (hearing loss and) tinnitus, to include providing the Veteran with a VA examination.  See also McLendon v. Nicholson, 20 Vet. App. 79, 81 - 83 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine if the Veteran's currently has tinnitus and, if so, the nature, etiology, and time of onset of any such tinnitus.  

The claims folder must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, particularly service medical records, and offer comments and an opinion as to whether any tinnitus that the Veteran now has, if any, is at least as likely as not related to (a) any inservice history of noise exposure or (b) any inservice otitis media, or (c) both.  

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If no opinion can be rendered without resort to speculation please so state and provide the rationale therefor. 

3.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file or, in the alternative, the claims files, must be made available to the examiner for review.  

4.  Thereafter, review the claim files.  If any development is incomplete, including if the examination report does not contain sufficient information or response to the question posed, take corrective action before readjudicating the claim.  38 C.F.R. § 4.2. 

5.  After the above action is completed, adjudicate the issue of entitlement to service connection for tinnitus.  If the decision remains adverse to the Veteran, furnished the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


